Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 9, 17 and 24 are allowed

2.	The following is an examiner's statement of reasons for allowance:
After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claims 1,9, 17 & 24, the claimed limitations of “receiving the power collapse mode switch control signal;
determining whether the power collapse mode switch control signal indicates to a cache power switch controller that the electrical connection of the cache memory should be switched from the memory power rail to the processor power rail;
outputting a first switch selection control signal indicating to the cache power switch of the processor selectively electrically connecting the processor power rail to the cache memory in response to determining that the power collapse mode switch control signal indicates to the cache power switch controller that the electrical connection of the cache memory should be switched from the memory power rail to the processor power rail; and
outputting a second switch selection control signal indicating to the cache power switch of the processor maintaining electrical connection of the processor power rail to the cache            memory in response to determining that the power collapse mode switch control signal does not indicate to the cache power switch controller that the electrical connection of the cache           memory should be switched from the memory power rail to the processor power rail” in combination with the rest of the claimed limitations. Similarly, the further depending claims are allowable over the prior art of record for the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H REHMAN/            Primary Examiner, Art Unit 2187